             Case 2:20-cv-01294-KJN Document 5 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CORNELL EUGENE WILSON, Jr.,                          No. 2:20-cv-1294 KJN P
12                          Petitioner,
13              v.                                         ORDER
14    PAUL THOMPSON, Warden,
15                          Respondent.
16

17             Petitioner has filed an application for a writ of habeas corpus pursuant to 28 U.S.C.

18   § 2241. Petitioner paid the filing fee.

19             Because petitioner may be entitled to relief if the claimed violation of constitutional rights

20   is proved, respondent will be directed to file a response to petitioner’s habeas petition.

21             In accordance with the above, IT IS HEREBY ORDERED that:

22             1. Respondent is directed to file a response to petitioner’s habeas petition within sixty

23   days from the date of this order. See Rule 4, 28 U.S.C. foll. § 2254. An answer shall be

24   accompanied by all transcripts and other documents relevant to the issues presented in the

25   petition. See Rule 5, 28 U.S.C. foll. § 2254;

26             2. If the response to the habeas petition is an answer, petitioner’s reply, if any, shall be

27   filed and served within thirty days after service of the answer;

28   /////
                                                           1
           Case 2:20-cv-01294-KJN Document 5 Filed 08/12/20 Page 2 of 2

 1             3. If the response to the habeas petition is a motion, petitioner’s opposition or statement
 2   of non-opposition to the motion shall be filed and served within thirty days after service of the
 3   motion, and respondent’s reply, if any, shall be filed and served within fourteen days thereafter;
 4   and
 5             4. The Clerk of the Court shall serve a copy of this order together with a copy of
 6   petitioner’s application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on the United
 7   States Attorney.
 8   Dated: August 12, 2020
 9

10

11
     /wils1294.100fee
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
